IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF DISCIPLINE OF                         No. 83834
                   BRENT HARSH, BAR NO. 8814.

                                                                                  FILED
                                                                                  FEB 1 8 2022
                                                                                        A. BROWN
                                                                             CLELiJ. PREME COURT
                                                                             BY
                                                                                   DEP CLERX
                                      ORDER OF PUBLIC REPRIMAND
                               This is an automatic review of a Northern Nevada Disciplinary
                   Board hearing panePs recommendation to publicly reprimand attorney
                   Brent Harsh for violating RPC 4.2 (communication with persons
                   represented by counsel). Because no briefs have been filed, this matter
                   stands submitted for decision based on the record. SCR 105(3)(b).
                               The State Bar has the burden of showing by clear and
                   convincing evidence that Harsh committed the violation charged. In re
                   Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995). We
                   defer to the panel's factual findings that Harsh violated RPC 4.2 as those
                   findings are supported by substantial evidence and are not clearly
                   erroneous. SCR 105(3)(b); In re Discipline of Colin, 135 Nev. 325, 330, 448
                   P.3d 556, 560 (2019). In particular, the record shows that an attorney sent
                   Harsh a letter stating that he represented the party adverse to Harsh's
                   client and that, thereafter, Harsh sent a letter directly to that adverse
                   party. Both letters were admitted into evidence, and the attorney who sent
                   Harsh the letter regarding his representation of the adverse party testified
                   about his other communications with Harsh regarding the case. This
                   evidence supports the complaint's allegations concerning Harsh's
                   professional misconduct. SCR 105(2).
SUPREME COURT
      Of
    NEVADA

(C)) I947A 440s.                                                          2 Z.-OS(4Z
                                 Turning to the appropriate discipline, we review the hearing
                     panel's recommendation de novo.           SCR 105(3)(b). Although we
                     "must . . . exercise independent judgment," the panel's recommendation is
                     persuasive. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
                     (2001). In determining the appropriate discipline, we weigh four factors:
                     "the duty violated, the lawyer's mental state, the potential or actual injury
                     caused by the lawyer's misconduct, and the existence of aggravating or
                     mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                     P.3d 1067, 1077 (2008). Here, Harsh negligently violated duties owed to the
                     legal system. His misconduct had the potential for injury by interfering
                     with the outcome of the underlying legal proceeding.
                                 The baseline sanction for Harsh's misconduct, before
                     consideration of aggravating and mitigating circumstances, is a public
                     reprimand. See Standards for Imposing Lawyer Sanctions, Compendium of
                     Professional Responsibility Rules and Standards, Standard 6.33 (Am. Bar
                     Ass'n 2018) (providing that a reprimand is appropriate when "a lawyer is
                     negligent in determining whether it is proper to engage in communication
                     with an individual in the legal system, and causes injury or potential injury
                     to a party or interference or potential interference with the outcome of the
                     legal proceedine). The panel found and the record supports one
                     aggravating circumstance (substantial experience in the practice of law)
                     and one mitigating circumstance (lack of prior discipline). Considering all
                     the factors, we agree with the panel that a public reprimand is appropriate
                     to serve the purpose of attorney discipline.      See State Bar of Nev. v.

                     Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing the
                     purpose of attorney discipline is to protect the public, the courts, and the
                     legal profession, not to punish the attorney).

SUPREME COURT
        OF
     NEVADA
                                                           2
(01 1947A    0449>
                                   Accordingly, we hereby publicly reprimand attorney Brent

                      Harsh for violating RPC 4.2 (communication with persons represented by
                      counsel). Harsh shall pay the actual costs of the disciplinary proceedings
                      as provided in the State Bar's memorandum of costs, including $1,500 under
                      SCR 120(3), within 30 days from the date of this order. The State Bar shall
                      comply with SCR 121.1.
                                   It is so ORDERED.1


                                               IP,
                                                NA,                         , C.J.
                                                                  •
                                               ' arraguirre


                                                , J.                                      , Sr.J.
                      Hardesty                                        Gi bons




                      cc:   Chair, Northern Nevada Disciplinary Board
                            Lemons, Grundy & Eisenberg
                            Eric A. Stovall
                            Bar Counsel, State of Nevada
                            Executive Director, State Bar of Nevada
                            Admissions Office, U.S. Supreme Court




                            1The  Honorable Mark Gibbons, Senior Justice, participated in the
                      decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                              3
(0) I947A    44:Pc5